DETAIL ACTION
	Claims 1, 3-7 and 9-13 are allowed in this Office Action (Re-number 1-11).

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/18/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  The Examiner has considered applicant’s remarks/arguments (pages 9-14) dated January 18, 2022, regarding the features of claims 1, 7 and 13, the claimed features “determining whether initial synchronization from a second source device to the destination device has been completed, a second session for synchronous snapshot replication existing between the first source device and the second source device before the first session is established, and a previously established third session for asynchronous snapshot replication existing between the second source device and the destination device” “in response to determining that the initial synchronization from the second source device to the destination device has been completed, replicating a first user snapshot existing at the first source device to the destination device, the first user snapshot being created at the first source device after establishment of the first session” “ U.S. Application No.: in response to determining that the initial synchronization from the second source device to the destination device has not yet been completed, replicating a second user snapshot existing at the first source device to the destination device, the second user snapshot having a replicate state indicating that the second user snapshot has not yet been replicated to the destination device.”, and in conjunction with other elements of the independent claims would not found anticipated or obvious over the prior art made of record. 
The prior art, Sundaresan (US 2007/0288602) directed to a method and system for interest based communities are disclosed. A community is accessed within a networked system. The community includes community content and a group of users of the networked system with a similar interest. The community content is related to the similar interest and available for viewing by the group of users. The community content is maintained for access within the networked system. Other embodiments are also disclosed.
The prior art, Sadhwani (US 2012/0136832) directed to method includes quiescing a file system of source storage system through a backup engine associated with the source storage system and a destination storage system and capturing, at the source storage system, a point-in-time image of the file system thereof through the backup engine. The method also includes sharing the captured point-in-time image of the file system of the source storage system with the destination storage system to enable the storage systems to have a common base data and negotiating between the storage systems for the common base data. Further, the method includes applying, to the common base data at the source storage system, a differential change corresponding to a difference between the common base data and a point-in-time image of the file system of the source storage system backed up at the destination storage system.
The prior art, Patnaik et al. (US 2017/0315874) directed to techniques for moving a consistency group having a replication relation are provided herein. In an example, a volume move operation may be performed to move a consistency group, having a replication relationship, from a first volume to a second volume with little to no recovery point objective (RPO) loss because late cutover of client access is provided after the entire consistency group has been moved. In another example, a storage controller or an external plugin may utilize storage item move functionality (e.g., a single file move on demand (SFMOD) command) and a rebaseline technique to move a consistency group from first storage to second storage with improved granularity (e.g., movement of merely the storage items within the consistency group as opposed to an entire volume) but with additional overhead due to rebaselining.
The prior art, Chen et al. (US 2016/0292250) directed a data replication method applied to a storage system including a first storage device and a second storage device. According to the method, after determining replication information, a first storage system determines a first replication sub-information and a second replication sub-information according to the replication information, where the replication information is used to indicate data that needs to be replicated by the first storage system to a second storage system in a current replication task. Then, the first storage device replicates data to the second storage system according to the second replication sub-information, and the second storage device replicates data to the second storage system according to the second replication sub-information. According to the data replication method, efficiency of replication performed between the first storage system and the second storage system can be improved. 
The resulting of combining references would still fail to disclose the above limitations. After a further search and a thorough examination of the present application and in light of the prior arts made of record, claims are allowed.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.”
















CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thuy (Tiffany) Bui whose telephone number is (571)270-3423. The examiner can normally be reached on Mon - Fri 7:00-3:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)272-4037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Tiffany Thuy Bui/
Examiner, Art Unit 2153



/ALFORD W KINDRED/Supervisory Patent Examiner, Art Unit 2153